Citation Nr: 0828039	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel





INTRODUCTION

The veteran had active service from March 1966 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The RO denied the veteran's claim in June 1998.  The veteran 
would seek to reopen the claim years later.  The RO would 
confirm and continue the denial in December 2004 and in later 
decisions.  The RO did not inquire as to whether new and 
material evidence was submitted to reopen the claim when the 
December 2004 and the subsequent rating decisions were 
issued.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In June 1998, the RO denied the claim of service 
connection for PTSD; the appellant did not appeal the claim.

2.  The additional evidence presented since the June 1998 
final RO decision, when considered with previous evidence of 
record, is not cumulative and redundant, relates to an 
unestablished fact necessary to substantiate a service 
connection claim for PTSD, and raises a possibility of 
substantiating the claim.  

3.  The veteran is not shown to suffer from PTSD as a result 
of verifiable in-service stressors.  





CONCLUSIONS OF LAW

1. The June 1998 RO decision denying the service connection 
claim for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2007).

2.  As new and material evidence has been received with 
regard to the claim for service connection for PTSD, the 
criteria for reopening the claim are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3. Service connection for the veteran's claim for PTSD is not 
warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a service connection claim for 
PTSD.  The veteran claims to suffer from PTSD due to in-
service stressors experienced while serving in Vietnam from 
October 1967 to November 1968.  The RO denied the claim in 
June 1998.  The veteran did not appeal this decision in a 
timely manner and as such, the decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran sought 
to reopen his claim years later.  The RO addressed this claim 
by issuing a decision in December 2004 whereby the prior 
denial was confirmed and continued.    


New and Material Evidence to reopen PTSD claim

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
however, September 2004 and August 2005 notice letters 
includes instructions on what to submit to assist with the 
review of a service connection claim.  Neither letter 
contains instructions regarding the submission of new and 
material evidence.  However, since the Board is undertaking a 
de novo review on the new and material evidence issue, the 
RO's error is not deemed prejudicial to the veteran.  

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new 
and material, the Board can proceed to review the claim based 
on the merits and the entire evidence of record.  

The RO denied the veteran's claim in June 1998 because the 
veteran did not submit a confirmation of a PTSD diagnosis and 
evidence to verify the claimed in-service stressors was 
deemed vague.  Subsequently, the veteran submitted an August 
2004 PTSD examination report from a VA clinician who 
diagnosed the veteran with PTSD.  The RO reopened the claim 
and issued the subsequent December 2004 rating decision.  

Later submissions of evidence would include VA treatment 
records from August 2003 to December 2005 which contain a 
copy of the August 2004 PTSD examination report.  The veteran 
would later submit documents dated September 2005 and 
February 2006 to support the existence of the claimed in-
service stressors.  Specifically, the veteran submitted 
written statements in September 2005, February 2006, and 
November 2007.  

The Board finds the evidence submitted since the issuance of 
the June 1998 RO rating decision to be new and material.  
These documents are new because none were available for 
review when the June 1998 RO rating decision was issued.  The 
documents were submitted to address an unestablished fact 
necessary to substantiate the claim, a PTSD diagnosis and the 
claimed in-service stressors.  These documents are material.  
The new and material evidence standard is met.  The Board 
will reopen the claim for review and adjudicate the claim on 
the merits.  

The veteran's written statements, dated in September 2005, 
February 2006, and  November 2007, and an August 2004 VA 
examination for PTSD, are of particular importance.  These 
documents address the validity of the claimed in-service 
stressors and will be discussed in greater detail below.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In order to establish direct service connection, three 
elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding a service connection claim for PTSD, a granting of 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).   

As discussed above, the veteran was diagnosed with PTSD in 
August 2004.  
Moving forward, the Board will examine evidence pertaining to 
the claimed in-service stressors.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b).

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998). 
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

In the present case, the DD 214 discloses the veteran's MOS 
as a cook.  While serving in Vietnam, the service records 
indicate the veteran also performed "casual" duty which 
would include driving a truck.  The veteran was assigned to 
the 34th Support Group 241 Transport Company according to his 
service records.  The RO noted in the March 2006 rating 
decision that the 34th Support Group 241 Transport Company 
was a non-combat unit used to transport supplies.  

As noted above, the veteran submitted various new statements 
describing the claimed in-service stressors.  The Board also 
acknowledges and considers herein the previously submitted 
written statements  

According to a written statement dated in December 1997, the 
veteran was assigned to a base located in the Long Mi Valley 
near Qui Ngon, Vietnam.  The veteran states that a helicopter 
unit was also assigned to the area.  The presence of the 
helicopter unit resulted in the base being subjected to 
constant mortar fire, especially in the evening.  The veteran 
stated: "the nightly mortaring caused a fear of certain 
death."  In addition to the nightly mortaring, the veteran 
also stated that the base would be subject to attacks by the 
enemy.  The veteran's base was in close proximity to an area 
where bodies of Vietcong and South Vietnamese soldiers who 
were killed during day and night attacks were cremated.  The 
veteran described the smell of burning flesh as "a constant 
odor in the air around our fire base."  The veteran stated 
that he "can almost smell burning flesh and hear the sound 
of incoming mortar fire."  

The Board notes that the above described written statement 
contains no specific episodes to demonstrating the veteran's 
presence with his unit at the time of the attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board 
finds the description to be general in nature.  The veteran's 
statements describe conditions and emotions that are commonly 
experienced during combat.  The veteran did not recall any 
specific stressor for which he can directly attribute to the 
attacks.  Furthermore, as the RO noted in the March 2006 
rating decision, the Long Mi valley was an area too general 
for any specific verification for an attack.  The RO also 
noted that it was uncertain if Qui Ngon itself was ever 
attacked.  The claims file contains no other documents 
confirming an attack took place in the area described by the 
veteran.  

As for the description of the cremation of bodies in the 
December 1997 written statement, the veteran did not submit 
evidence describing a specific stressor which he can directly 
attribute to cremation.  

The Board needs to address the "Specific Stressors" section 
of the August 2004 VA examination for PTSD.  The descriptions 
in the "Specific Stressors" section do not serve to 
validate the claimed in-service stressor.  No verification 
has been established.  Rather, the Board finds the 
descriptions were provided to the VA examiner by the veteran 
to assist the VA examiner with the examination and the 
preparation of the report.  A medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).



The September 2005 written statement provides additional 
details regarding the cremation of bodies.  The veteran 
stated the cremating took place daily with bodies laid out in 
a row.  The veteran attempts to recall one episode where he 
encountered the body of a local Vietnamese man who cut his 
hair the previous day.  The veteran did not provide a 
specific date of when he saw the body of his barber.  The 
veteran stated that he had moved bodies of Americans and 
Vietnamese.  The September 2005 written statement did not 
contain a specific episode(s) of any other traumatic event(s) 
and any corresponding dates.  The veteran stated he could not 
remember names of fellow soldiers killed in action and chose 
to block such memories.  In any case, the veteran disclosed 
that he suffers from memory loss after having been involved 
in a motorcycle accident shortly after separation from 
service.  The veteran sustained head trauma in the accident.  

The Board finds that the description in the September 2005 
written statement regarding the cremations to be general and 
insufficient.  The casual duty performed by the veteran would 
likely include being involved with the moving of bodies along 
with other soldiers.  No evidence of specific stressors was 
provided which can be directly attributable to his 
involvement with cremating bodies.  

The February 2006 written statement contains the name of a 
soldier identified by the veteran who died while serving in 
Vietnam, Specialist E.G.  Specialist G died in an attack 
"around April 1967."  The time period remains vague.  No 
further information has been provided to confirm whether the 
veteran directly witnessed the death of Specialist G or the 
manner in which Specialist G died.  The veteran has not 
provided information as to whether Specialist G and the 
veteran were members of the same unit or that he otherwise 
had a relationship with him.  The RO disclosed in the March 
2006 rating decision that the name of Specialist G did not 
appear when a search was conducted using the "Vietnam 
Veterans Memorial" reference.  No evidence has been 
submitted to dispute the RO's conclusion.

The November 2007 letter provides further details regarding 
the discovery of the barber's dead body.  The veteran states 
that the discovery occurred in a time frame of 1966 to 1967.  
The letter continues to describe the veteran's subsequent 
transfer from a base in Saigon to a duty station in the Long 
Mi Valley, specifically Qui Ngon,Vietnam.  The letter also 
discloses the names of two fellow soldiers, M.Z. and K.Z, who 
served with the veteran in Vietnam.  The veteran claimed that 
both he and Mr. K.Z. encountered the barber's body.  
Disclosing additional names is helpful but the time of 
discovery remains unclear.  Pinpointing a reliable date 
remains impossible because the one year time frame is too 
broad.  In addition, the February 2006 written statement 
contains a disclosure where the veteran states his barber was 
killed in an attack "around April 1967."  The Board finds 
the disclosure of two different time periods results in an 
inconsistency.  Overall, the evidence presented for this 
specific stressor remains vague, general, and inconsistent.  

The Board notes that the November 2007 letter was received by 
the RO more than 90-days after the veteran submitted the 
January 2007 Certification of Appeal (Form 8).  In order for 
additional evidence - which is received after an appeal is 
certified to the Board but before a decision on the appeal is 
rendered - to be considered, the additional evidence must be 
pertinent.  See 38 C.F.R. § 20.1304(c).  The Board finds the 
November 2007 letter to be pertinent evidence.  

The Board acknowledges the veteran performed duties as a cook 
and truck driver while serving in Vietnam.  Both positions do 
not involve combat.  If there is no combat experience, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Veteran. App. 283, 289 (1994).  There has 
been no determination that the veteran "engaged in combat 
with the enemy."  Id.  Such determination is made based on 
part by considering military citations that indicate having 
served in combat.  Id.  While the veteran's DD 214 does not 
disclose any awards given in item 24, the veteran's service 
personnel records otherwise indicate that the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  Combat 
experience is not a prerequisite to receive these medals.  
The veteran has yet to present independent evidence to 
corroborate the validity of the claimed in-service stressors.




Upon examining the relevant evidence for the claimed in-
service stressors, the Board concludes that the information 
provided by the veteran is very general and vague.  The 
veteran describes the events as happening between October 
1966 and December 1968.  The Board does not find the evidence 
regarding cremation to be probative because no identifiable 
time period can be verified.  In fact, the veteran describes 
the cremation of dead combatants as occurring on a "daily 
basis" in the September 2005 written statement.  Such 
information provides VA with insufficient detail.  The time 
frame provided, which spans nearly two years, and the general 
information given as to where attacks may have occurred, are 
far too broad for further meaningful research to be conducted 
that could corroborate the validity of the claimed stressors.  
The Board agrees with the RO's reasoning in the March 2006 
rating decision.  The independent evidence submitted to 
corroborate the veteran's statements is insufficient.  

The Board recognizes that the veteran has suffered a degree 
of memory loss from the motorcycle accident in 1969.  The 
Board understands and sympathizes that memory loss has 
impacted the veteran's ability to recall specific information 
from his service in Vietnam.  Recalled memories may be 
incomplete or inaccurate.  The Board does not seek to 
diminish the gravity of the events experienced by the veteran 
nor his service in Vietnam.  However, the responsibility 
remains with the veteran to seek out the most reliable 
evidence to prove the validity of the claimed in-service 
stressors.  If no such reliable evidence is available, 
service connection cannot be granted even with a valid PTSD 
diagnosis.  

In conclusion, the preponderance of the evidence of record is 
against a granting of service connection for PTSD because of 
insufficient evidence to prove the validity of the claimed 
in-service stressors.  When the preponderance of the evidence 
is against a claim, it must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine in adjudicating the claim for service connection.  
However, as the preponderance of the evidence weighs against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


By letters dated in September 2004 and August 2005, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  The veteran was not informed by the RO as to the 
submission of new and material evidence to reopen his claim 
nor was he informed as to the standard for new and material 
evidence.  However, as the Board has undertaken a de novo 
review, the RO's oversight did not prejudice the veteran.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA and private 
medical treatment records have been obtained.  He has been 
provided a VA medical examination for PTSD.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 








	[Continued on next page]

ORDER

As new and material evidence has been received, the service 
connection claim for PTSD is reopened. To that extent only, 
the appeal is allowed.

Entitlement to service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


